DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 19 July 2022 (“Response”).  
Claims 22–23, 26–27, 29–31, 34–35, 37–40, and 42–48 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 22–23, 26–27, 29–31, 34–35, 37–40, and 42–48 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 22 is directed to an abstract idea of providing assets and access control thereto. 
The abstract idea is set forth or described by the following limitations: 
(1) providing
(2) receiving a request for access to the second set of 
(3) obtaining, in response to the request, the unlock code using the unique identifier; and
(4) providing, in response to the request, the obtained unlock code and the second set of 
Limitations (1)–(4) represent certain methods of organizing human activity, i.e., providing assets and access control thereto. Therefore, limitations (1)–(4) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 22 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The repeated use of the word “digital” to describe the assets is a field of use limitation. The use of the entertainment system in the claims results in using a generic computer as a tool to implement the abstract idea. The phrase “to enable the entertainment system to play the second set of digital media assets” is an intended purpose/result and is therefore not given patentable weight in the analysis.
Claim 22 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The repeated use of the word “digital” to describe the assets is a field of use limitation. The use of the entertainment system in the claims results in using a generic computer as a tool to implement the abstract idea. The phrase “to enable the entertainment system to play the second set of digital media assets” is an intended purpose/result and is therefore not given patentable weight in the analysis.
Dependent claims 23, 26–27, 29, and 45–46 fail to cure this deficiency of independent claim 22 (set forth directly above) and are rejected accordingly. Particularly, claims 23, 26–27, 29, and 45–46 recite additional language that represents, in addition to elements (1)–(4) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment. 
Claims 30–31, 34–35, 37–40, 42–44, and 47–48 contain language similar to claims 23, 26–27, 29, and 45–46 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 30–31, 34–35, 37–40, 42–44, and 47–48 are also rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22–23, 27, 29–31, 35, 37, 45, and 47 are rejected under 35 U.S.C. § 103 as being unpatentable over Rothschild (US 8,504,652 B2), in view of Stewart et al. (US 8,818,169 B2) (“Stewart”).
As per claim 22, Rothschild discloses a method comprising:
providing, to an entertainment system, a first set of digital media assets 
receiving a request for access to the second set of digital media assets (4:8–52; 14:13–16)
obtaining, in response to the request, the unlock code (4:8–52; 7:46–55; 14:24–26)
providing, in response to the request, the obtained unlock code and the second set of digital media assets to the entertainment system to enable the entertainment system to play the second set of digital media assets (4:8–52; 7:46–55; 14:42–57).
Rothschild does not expressly disclose the providing, to an entertainment system, includes a unique identifier associated with the second set of digital media assets, the request including the unique identifier associated with the second set of digital media assets, and the obtaining the unlock code using the unique identifier.
Stewart teaches providing, to an entertainment system, a unique identifier associated with a second set of digital media assets, the request including the unique identifier associated with the second set of digital media assets, and the obtaining the unlock code using the unique identifier (7:10–51).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Rothschild to provide a unique ID and use the unique ID to obtain the unlock code, as taught by Stewart. One would have been motivated to do so to track a unique code that is assigned to each produced disc (Stewart, 5:18–20), and to allow DRM on a disc-by-disc basis (Stewart, 5:34–40, and c. 7).
As per claim 23, Rothschild/Stewart teaches the method of claim 22, wherein the unlock code is obtained when a release date condition associated with the second set of digital media assets is satisfied (Stewart, 3:7–9; 4:7–8).
As per claim 27, Rothschild/Stewart teaches the method of claim 22, wherein the second set of digital media assets includes at least one additional media asset that is not included in the first set of digital media assets (Rothschild, 4:8–52).
As per claim 29, Rothschild/Stewart teaches the method of claim 22, wherein the request is received from the entertainment system over a network (Rothschild, 6:66–67). 
As per claim 45, Rothschild/Stewart teaches the method of claim 22, wherein obtaining the unlock code comprises deriving the unlock code from the unique identifier (Stewart, 7:36–51).
Claims 30–31, 35, 37, and 47 contain language similar to claims 22–23, 27, 29, and 45 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 30–31, 35, 37, and 47 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Claims 26, 34, 38–44 are rejected under 35 U.S.C. § 103 as being unpatentable over Rothschild and Stewart, in view of Mekikian (US 2007/0162335 A1).
As per claim 26, Rothschild/Stewart teaches the method of claim 22, wherein the first set of digital media assets includes a version of a media content asset with advertisements (Rothschild, at least 4:14–16).
Rothschild/Stewart does not expressly disclose the second set of digital media assets includes an advertisement-free version of the media content asset.
However, Mekikian teaches an advertisement-free version of a media content asset with advertisements (e.g., [0076]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the two media assets of Mekikian (i.e., a first media asset with advertisements and a second media asset that is an advertisement-free version of the first media asset) for the two media assets of Rothschild/Stewart. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Claims 34, 38–40, and 43 contain language similar to claims 22–23, 26–27, 29, and 45 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 34, 38–40, and 43 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
As per claim 42, Rothschild/Stewart/Mekikian teaches the method of claim 38, wherein the second set of digital media assets includes at least one additional media asset that is not included in the first set of digital media assets (Rothschild, 16:4–9).
As per claim 44, Rothschild/Stewart/Mekikian teaches the method of claim 38, wherein the request is received from the entertainment system over a network (Rothschild, 11:66–12:2).
Claims 46 and 48 are rejected under 35 U.S.C. § 103 as being unpatentable over Rothschild and Stewart, in view of Warmus et al. (US 2004/0001087 A1).
As per claim 46, Rothschild/Stewart teaches the method of claim 22, but does not teach restricting access to the second set of digital media assets by the entertainment system, in response to determining a non-occurrence of a release event or a purchase event relating to the second set of digital media assets.
Warmus teaches restricting access to a set of digital media assets by an entertainment system, in response to determining a non-occurrence of a release event relating to the set of digital media assets ([0033]–[0034]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Rothschild/Stewart to restrict access to the locked content in response to determining non-occurrence of a release event, as taught by Warmus. One would have been motivated to do so allow a content provider to schedule delivery of different editions of a publication, special editions, updates, different issues, etc. at different times (Warmus, [0034]).
Claim 48 contains language similar to claim 46 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 48 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Claim Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
provide “1. a. To make available (something needed or desired); furnish.” American Heritage Dictionary of the English Language, Fifth Edition, 2011.
Response to Arguments
Prior Art
Applicant argues “Rothschild fails to disclose, teach, or suggest ‘providing, to an entertainment system, a first set of digital media assets,’ as affirmatively required ….” Response 15.
The Examiner respectfully disagrees. Rothschild teaches, e.g., “a DVD player” that “play[s] or otherwise review[s] … unlocked content …” (column 6). Under the broadest reasonable interpretation, one of ordinary skill in this art understands that the unlocked content is provided to the DVD player.
Applicant argues “nowhere in the disclosure provided by Stewart does Stewart even suggest providing, to an entertainment system, either a first set of digital media assets or a unique identifier associated with a second set of digital media assets. (See id.).” Response 17.
This argument is not persuasive because the Examiner is not relying on Stewart for “providing, to an entertainment system, either a first set of digital media assets or a unique identifier associated with a second set of digital media assets,” as alleged, and therefore the argument is moot. Stewart does teach providing a unique identifier associated with a digital asset (7:10–51).
35 U.S.C. § 101
Applicant argues “Applicant respectfully submits that currently amended independent claim 22 does not fall under any of the three specific categories enumerated in Step 2A, prong (1) of the 2019 Guidance.” Response 8.
The Examiner respectfully disagrees. The claims are directed to an abstract idea of providing assets and access control thereto, which includes marketing and sales activities or behaviors, business relations, managing personal behavior, and/or following rules or instructions Therefore, the abstract idea is fairly categorized as certain methods of organizing human activity. 
Applicant argues
In other words, the second set of digital media assets which have been inaccessible to the entertainment system, along with the unlock code, are delivered to the entertainment system and rendered playable by the entertainment system. Therefore, currently amended independent claim 22 recites a method for performing a practical application, and is directed to patent eligible subject matter, under Step 2A, prong (2).
Response 11.
The role of the entertainment system in the claim is tangential. As the target for “providing,” the entertainment system is merely a generic computer to which the content and data is provided. At best, this places the abstract idea in a particular technological environment, which is not enough for a practical application.
Applicant argues claims provide significantly more. Response 12–14. However, Applicant does not provide sufficient reasoning as to how the additional elements in the claim provide an inventive concept. For example, claim 22 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The repeated use of the word “digital” to describe the assets is a field of use limitation. The use of the entertainment system in the claims results in using a generic computer as a tool to implement the abstract idea. The phrase “to enable the entertainment system to play the second set of digital media assets” is an intended purpose/result and is therefore not given patentable weight in the analysis.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685